Citation Nr: 1549528	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for synovitis of the right ankle.

3.  Entitlement to service connection for right foot monoarticular inflammation.

4.  Entitlement to nonservice-connected pension.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to February 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's representative has submitted medical evidence not reviewed by the RO.  Because there was no request for RO review and the Veteran's substantive appeal was filed after February 2, 2013, review by the RO is deemed waived and the Board need not remand the Veteran's appeal for RO review of this evidence.  38 U.S.C.A. § 7105(e).

The issues of entitlement to nonservice-connected pension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not suffer a current disability of plantar fasciitis.

2.  The Veteran does not suffer a current disability of synovitis of the right ankle.

3.  The Veteran's monoarticular inflammation of the right ankle was caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for plantar fasciitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for synovitis of the right ankle have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for monoarticular inflammation have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran has not reported any treatment from VA facilities.

The Veteran was provided a VA examination of her claimed conditions in August 2012.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran seeks service connection for plantar fasciitis, synovitis of the right ankle, and monoarticular inflammation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that no foot or ankle abnormalities were noted at the Veteran's July 2007 induction examination.  In November 2007, she reported pain and tenderness in the right foot.  X-rays appeared to be within normal limits, and the Veteran was diagnosed with synovitis of the right ankle.  She was referred for a bone scan.  When returning for results of the bone scan, the Veteran reported a history of injury to the ankle/foot as a child.  The bone scan revealed mild stress related injuries of the right foot, specifically mild navicular and base of the fifth metatarsal uptake.  She was diagnosed with synovitis of the right ankle and monoarticular inflammation of the right foot due to previous injury.  A December 2007 note explains that the bone scan was consistent with degenerative change and not a stress fracture.  Her physician recommended entry level medical separation (ELMS) but she wanted to complete boot camp.  Her diagnosis was revised to only monoarticular inflammation of the right foot.  A January 2008 record notes that the Veteran's plantar fascia pain had resolved and her ankle had improved.  Records from the following days show, however, that her running times were increasing and she was not able to complete boot camp.  Her physician therefore determined that ELMS was necessary.  Her ELMS record notes that the condition requiring separation (right foot/ankle pain) existed prior to entry and would require 6-12 months of treatment for the Veteran to be fit for duty.  She was discharged February 2008.  

Private treatment records include a May 2011 x-ray showing very mild suspected soft tissue swelling and very minor arthritic change noted within the mid foot.  A July 2011 MRI report states that nonspecific findings suggest the possibility of sinus tarsi syndrome laterally, otherwise an essentially unremarkable examination.  The Veteran was treated for ankle pain in July 2011.  She reported pain ever since hurting her ankle running in service.  She was diagnosed with traumatic arthritis.  She was treated again in August 2011 and received an injection for the pain in September 2011.  She was treated again in December 2011, at which time she reported that she suffers pain after being on her feet for several hours every day, working two jobs.

The Veteran underwent a VA examination in August 2012.  She reported intermittent pain in her right ankle and occasional pain in the inside of the bottom of her right foot.  In the ankle, the examiner found no pain on palpation, instability, laxity, ankylosis, diminished muscle strength, objective evidence of painful motion.  There was no pain with palpation of the fifth metatarsal base or in the area of the navicular bone of the right foot.  The examiner noted the Veteran's history of a stress fracture in the right foot, supported by x-rays and a bone scan from November and December of 2007.  Based on physical examination and review of the Veteran's May 2011 x-ray and July 2011 MRI, the examiner found no current synovitis.  With respect to plantar fasciitis, the examiner was unable to find evidence which clearly and unmistakably notes that it pre-existed service, and opined that it was not clear that it was aggravated beyond its normal progression.  The examiner further opined that it was difficult to determine whether monoarticular inflammation was worse due to military service since there were not radiographic findings available for review predating service.  

In her February 2014 substantive appeal, the Veteran stated that pain in her right ankle prevents her from running, exercising, or wearing certain shoes.

The Veteran has submitted the report of a May 2015 examination by a private physician.  The physician saw no evidence of plantar fasciitis, but noted findings suggestive of synovitis.  Finally, the physician stated that edema, warmth, restriction of motion, and tenderness to palpation suggest that monoarticular inflammation of the right ankle is present.  The physician noted a January 2015 MRI that found an osteochondral lesion in the right talus, leading the physician to diagnose osteochondritis dissecans.  The diagnosed condition impacts and diminishes the Veteran's ability to perform any standing or walking functions.

As to plantar fasciitis, the Board finds that the evidence weighs against a finding of a current disability.  Service treatment records indicate that plantar fasciitis had resolved.  While the VA examiner issued an opinion on whether plantar fasciitis had been aggravated by service, there was no discussion or basis given for a current diagnosis.  The Veteran's private physician found no evidence of plantar fasciitis in May 2015.  For these reasons, the Board finds that the evidence weighs against a finding of a current diagnosis of plantar fasciitis, and service connection must therefore be denied.

As to synovitis of the right ankle, the Board similarly finds that the evidence weighs against a finding of a current disability.  Service treatment records show an initial diagnosis of synovitis, but that diagnosis eventually gave way to the diagnosis of monoarticular inflammation.  The VA examiner found no current synovitis upon examination.  While the Veteran's private physician stated that his examination revealed findings suggestive of synovitis, he did not specify which of these findings suggested synovitis, or whether they could also be attributed to monoarticular inflammation.  The Board therefore finds the opinion of the VA examiner more credible.  For these reasons, the Board finds that the evidence weighs against a finding of a current diagnosis of synovitis of the right ankle, and service connection must therefore be denied.

As to monoarticular inflammation, the Board finds that the evidence is at least in equipoise as to whether or not it was caused by service.  The condition was not noted upon entry into service, so the presumption of soundness applies.  It is unclear what clear and unmistakable evidence exists of a pre-existing disability, as the only evidence appears to be the Veteran's report of a childhood history of ankle injury, and an in-service opinion based on that history.  There is no indication of when or how this injury occurred.  There is no need to find whether such evidence exists, however, because the VA examiner explicitly stated that due to this lack of evidence it was difficult to determine if the inflammation was worse due to military service.  This is not clear and unmistakable evidence that the condition was not aggravated by service, and, moreover, the Board finds that this puts the evidence at least into equipoise as to whether the Veteran's monoarticular inflammation was caused by service.  Service connection must therefore be granted.


ORDER

Service connection for plantar fasciitis is denied.

Service connection for synovitis of the right ankle is denied.

Service connection for monoarticular inflammation is granted.


REMAND

The Board finds that as the issues of entitlement to TDIU and nonservice-connected pension are inextricably intertwined with the rating to be assigned to the Veteran's now service-connected monoarticular inflammation, they must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded).

Additionally, there is conflicting evidence in the record about the Veteran's employment since filing her claim in February 2011.  The Board cannot make a determination of what substantially gainful occupation is available to the Veteran without current information on her employment history and education, either from a completed VA Form 21-8940 or from another source.  See 38 C.F.R. § 4.16; VBA Fast Letter 13-13 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Assign a rating to the Veteran's monoarticular inflammation.

2.  Provide appropriate notice for claims of TDIU and nonservice-connected pension to the Veteran and her representative with the appropriate claims forms, and inform the Veteran that such forms must be completed and returned in order to decide these claims.  Conduct any additional development deemed necessary to determine the impact of the Veteran's disabilities on her employability.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


